Title: John Adams to Mary Palmer, 5 July 1776
From: Adams, John
To: Palmer, Mary


     
      Miss Polly
      Philadelphia July 5. 1776
     
     Your Favour of June 15. 1776 was handed to me, by the last Post. . . . I hold myself much obliged to you for your Attention to me, at this Distance, from those Scenes, in which, altho I feel myself deeply interested, yet I can neither be an Actor nor Spectator.
     You have given me (not withstanding all your modest Apologies) with a great deal of real Elegance and Perspicuity, a minute and circumstantial Narration of the whole Expedition to the lower Harbour, against the Men of War.—It is lawfull you know to flatter the Ladies a little, at least if Custom can make a Thing lawfull: but, without availing myself in the least degree of this Licence, I can safely say, that from your Letter and another from Miss Paine to her Brother, I was enabled to form a more Adequate Idea of that whole Transaction, than from all the other Accounts of it, both in News papers and private Letters which have come to my Hands.
     In Times as turbulent as these, commend me to the Ladies for Historiographers. The Gentlemen are too much engaged in Action. The Ladies are cooler Spectators. . . . There is a Lady at the Foot of Pens Hill, who obliges me, from Time to Time with clearer and fuller Intelligence, than I can get from a whole Committee of Gentlemen.
     I was a little mortified, at the unlucky Calm, which retarded the Militia from Braintree, Weymouth and Hingham. I wished that they might have had more than half the Glory of the Enterprize. However, it satisfies me to reflect, that it was not their Fault but the fault of the Wind that they had not.
     I will inclose to you a Declaration, in which all America is remarkably united. . . . It compleats a Revolution, which will make as good a Figure in the History of Mankind, as any that has preceeded it—provided always, that the Ladies take Care to record the Circumstances of it, for by the Experience I have had of the other Sex, they are either too lazy, or too active, to commemorate them.
     A Continuance of your Correspondence, Miss Polly, would much oblige me. My Compliments to Papa, and Mamma and the whole Family. . . . I hope they will see more serene Skies. I begin now to flatter my self, however, that you are situated in the safest Place upon the Continent.
     Howes Army and Fleet are at Staten Island. But there is a very numerous Army, at New York and New Jersey, to oppose them. Like Noahs Dove, without its Innocence, they can find no Rest.
     
      I am, with much Respect, Esteem and Gratitude, Your Friend and humble Servant,
      John Adams
     
    